UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

NICOLE NEWSOME-GOUDEAU CIVIL ACTION NO.: 17-CV-00909
VERSUS JUDGE ELIZABETH FOOTE

STATE OF LOUISIANA, ET AL. MAGISTRATE JUDGE HORNSBY

 

MEMORANDUM ORDER
Now before the Court is a Motion for Summary Judgment filed by Defendant Jerry
Goodwin (“Defendant”). [Record Document 58]. The motion is opposed. [Record Document 60].
For the reasons discussed below, the motion is DENIED. Defendant may file a subsequent motion
for summary judgment in accordance with the deadlines that will be set during the upcoming status

conference.

FACTUAL BACKGROUND
This matter arises from the custodial death by apparent suicide of Terrance Goudeau
(“Goudeau”), husband of Plaintiff Nicole Newsome-Goudeau (“Plaintiff”), while he was housed
at David Wade Correctional Center (“DWCC”). Earlier in these proceedings Defendant, warden
of DWCC, filed a motion to dismiss that was granted in part and denied in part. Record Document
41, p. 1. Plaintiff's claims against Defendant in his official capacity and her claim that Defendant
was deliberately indifferent in light of actual knowledge of Goudeau’s condition were dismissed.
Id. Plaintiffs claim that Defendant created a constitutionally insufficient suicide prevention policy
and her state law tort claims are still viable. Jd. The only remaining causes of action in this case

are against Defendant in his individual capacity. /d.
The Court issued a new scheduling order in this case on February 26, 2019, after both
parties requested a continuance of the trial date and additional time to engage in discovery. Record
Documents 51 & 55. Approximately one month after the entry of that scheduling order, on March
27, 2019, Defendant filed the instant motion for summary judgment. Record Document 58. In her
opposition, Plaintiff states that she propounded discovery to Defendant just one week earlier, on
March 21, 2019, and that Defendant did not answer that discovery before filing the instant motion.
Record Document 60, p. 11. Plaintiff argues that “in the interest of substantial justice and fair
play,” the Court should extend her deadline to respond to the motion for summary judgment until
after Defendant has answered her discovery requests. Jd. at 12. In response, Defendant asserts that
Plaintiff does not need the discovery she has requested in order to respond to his motion. Record
Document 61, p. 3. While the instant motion for summary judgment was pending, the parties filed
another joint motion to continue trial. Record Document 64. This motion was granted and a status
conference with the Magistrate Judge is currently scheduled for October 11, 2019. Record
Documents 65 & 68.

SUMMARY JUDGMENT STANDARD

Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to
interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine
issue of material fact and that the moving party is entitled to judgment as a matter of law. Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving
party, the moving party need not produce evidence to negate the elements of the non-moving

party’s case; rather, it need only point out the absence of supporting evidence. See id. at 322-23.
However, “if the movant bears the burden of proof on an issue, . . . he must establish beyond
peradventure all of the essential elements of the claim or defense to warrant judgment in his favor.”
Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (Sth Cir. 1986).

If the movant satisfies its initial burden of showing that there is no genuine dispute of
material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue for trial by
going “beyond the pleadings” and “designat[ing] specific facts” for support. Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (Sth Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is not
satisfied with some metaphysical doubt as to the material facts,” by conclusory or unsubstantiated
allegations, or by a mere “scintilla of evidence.” Jd (internal quotation marks and citations
omitted). However, “[t]he evidence of the non-movant is to be believed, and all justifiable
inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158-59 (1970)). While not weighing the
evidence or evaluating the credibility of witnesses, courts should grant summary judgment where
the critical evidence in support of the nonmovant is so “weak or tenuous” that it could not support
a judgment in the nonmovant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (Sth Cir. 1993).

Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as
to which it “contends there is no genuine issue to be tried.” The opposing party must then set forth
a “short and concise statement of the material facts as to which there exists a genuine issue to be
tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be deemed
admitted, for purposes of the motion, unless controverted as required by this rule.” Jd.

ANALYSIS
In its ruling on Defendant’s motion to dismiss, the Court held that Defendant was not

entitled to qualified immunity from Plaintiffs claim that he created an insufficient suicide
prevention policy at DWCC. Record Document 41, pp. 7-8. The Court stated that Defendant’s
conduct could only be reasonable in light of established law if he had adopted a suicide prevention
policy at DWCC-. Id. Because motions to dismiss are filed before discovery begins, the Court had
no evidence to determine whether DWCC had a suicide prevention policy in place. Therefore,
Defendant could not be entitled to qualified immunity at the motion to dismiss stage. Defendant
now argues that, because he has shown that a suicide prevention policy existed at DWCC at the
time of Goudeau’s death, he is entitled to qualified immunity from Plaintiffs claim that he created
an insufficient suicide prevention policy. Record Document 58-1, p. 2.

Defendant has apparently interpreted the Court’s ruling on qualified immunity at the
motion to dismiss stage to mean that he is automatically entitled to qualified immunity if he can
show that a suicide prevention policy existed at DWCC at the time of Goudeau’s death. Record
Document 58-1, p. 2. However, simply because a suicide prevention policy is necessary to show
that Defendant’s actions were reasonable in light of clearly established law does not mean that
such a policy is sufficient to show that reasonableness. At the summary judgment stage, Defendant
is tasked with showing that there is no genuine dispute as to any material fact of Plaintiffs claims.
Fed. R. Civ. P. 56(a). If Defendant satisfies this burden, Plaintiff must demonstrate a genuine issue
for trial by going “beyond the pleadings” and “designat[ing] specific facts” for support. Little, 37
F.3d at 1075 (citing Celotex, 477 U.S. at 325). Defendant’s refusal to respond to Plaintiff's
discovery requests has handicapped her ability to accomplish this task.

Federal Rule of Civil Procedure 56(d) states that:

If anonmovant shows by affidavit or declaration that, for specified reasons, it
cannot present facts essential to justify its opposition, the court may:

(1) defer considering the motion or deny it;

(2) allow time to obtain affidavits or declarations or to take discovery; or
(3) issue any other appropriate order.
Fed. R. Civ. P. 56(d). The Court finds that Plaintiff has shown that she has been prevented from
presenting facts essential to her opposition. Plaintiff's discovery requests seek information that
could be used to show that genuine issues of material fact exist as to whether DWCC had a
constitutionally sufficient suicide prevention policy in place at the time of Goudeau’s death and as
to whether Defendant committed any state law torts. See Record Document 60-3. Because Plaintiff
has been prevented from presenting facts essential to her opposition, Defendant’s motion for
summary judgment is DENIED. See id.
CONCLUSION

For the foregoing reasons, Defendant’s Motion for Summary Judgment [Record
Document 58] is hereby DENIED.

Defendant may file a subsequent motion for summary judgment in accordance with the
deadlines that will be set during the upcoming status conference.

THUS DONE AND SIGNED in Shreveport, Louisiana on this UM day of October,

2019.

 

ELIZABETH E OOTE
UNITED STATES DISTRICT JUDGE
